Title: To Benjamin Franklin from William Strahan, 27 May 1782
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
London May 27. 1782.
I was favoured with yours of the 4th. December, and immediately delivered the Letter enclosed to Mrs. Strange, which she has no doubt long since told you.
I remember perfectly well receiving from you some Copies of Tully on Old Age printed in Philadelphia, but have totally forgot what became of them. Becket, into whose Hands I think they were put, can recollect nothing of them. He became a Bankrupt some time ago, so that had any remained unsold, they must have appeared in the general Sale of his Stock. However, on my Enquiry among the Trade, I found on Sale an Edition of the Book, seemingly printed from yours, which I sent you; and this, I hope, will answer your present Purpose.
I am happy to hear there is so great an Emulation upon the Continent for the Improvement of the Art of Printing, and I hope it will continue. Here all our Pressmen are spoilt by the hasty and slovenly Manner in which our numerous Newspapers and Magazines are printed; nor is there the least Encouragement for any one to carry the Art to any farther Degree of Perfection. I am now too far advanced in Life to think of it; but I shall be much obliged to receive from you a Sample of Didot’s Performances in that Way, as you kindly promise me.
I rejoice to see that you do me the Honour still to retain a Remembrance of our antient private Friendship, and in the present Prospect that Public Circumstances will not much longer divide us. That Event I long for, I will own, with no small degree of Impatience; sincerely hoping, that no Success on either Side, however flattering, will induce us to protract this unnatural War, which tends only to strengthen the Hands of our mutual Enemies, who are at the same time Enemies to the Liberties, civil and religious, of all Mankind.
Inclosed I send you a Copy of the Bill to enable His Majesty to conclude a Peace, &c. with the Amendments, as it passed the House of Commons last Friday. These Amendments, if I am not misinformed, were suggested by yourself; so it is plain that here is no Impediment to the accomplishing so necessary and so desireable a Work. Of the good Disposition of his Majesty’s present Ministers, you have already had ample Testimony.
The Person who I hope will have the Honour of to put this into your Hands, is a very valuable young Relation of mine, Miss Sally Beckwith, Daughter of General Beckwith, and Granddaughter of the venerable Dr Wishart, who, in consequence of some Misunderstanding with her Father, in which I think her blameless (for Particulars I beg leave to refer you to herself) hath taken the Resolution of emancipating herself from his Authority and trying her Fortune in N. America. She is really an accomplished young Woman; and laying aside all Consideration of her Birth, she is desirous of doing what she is extremely well qualified for, of superintending the Education of young Ladies either in a public or a private Way, or of following the Business of a Milliner, in which she has a very good Taste. She would indeed be a Jewel in any genteel Family that wanted such a Person. In short, she is one who will soon, if I am not much mistaken, attract your Notice and secure your Friendship. I have desired her to open her whole Mind to you, which you will find to be stored with all those Qualities you most admire in a Woman.
After what I have said of this amiable but at present distressed young Creature, and after you yourself have seen her, I am sure I need add nothing to obtain her your Patronage, which will be of infinite Service to her where she is going, and I will venture to say you will have the Thanks of the Community for honouring her with your Introduction; such firm Dependence have I on her Virtues, her Accomplishments, and in her Powers of Pleasing.
I begin now to flatter myself that we shall soon meet again. Mean while you have my best Thanks for your good Wishes, so kindly expressed in your last, towards my Family, who are all well (my Wife excepted who is now at Bath for the Recovery of her Health) and remember you with wonted Esteem and Affection. You will find your Wife the same plain honest Girl she was when she made choise of you above 20 Years ago, and myself writing at the same Desk where you first found me at a still more distant Period.
With farther Particulars I will not now trouble you, hoping soon to have an Opportunity of writing again.
I remain, with the greatest Esteem and Respect Dear Sir Your most obedient, and affectionate humble Servant
Will: Strahan
B. Franklin Esqr.
